Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 10, 2019

                                     No. 04-19-00420-CV

                                      Steven ROBLES,
                                          Appellant

                                              v.

                                      Sally ALBA, et al.,
                                           Appellees

                From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 090324241MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant in relation to this appeal because he
qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on July 10, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court